DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed over the prior art and applicant’s argument filed on 12/28/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- -  patterning the dummy gate electrode, the high-k dielectric layer, and the interfacial layer, resulting in the interfacial layer to extend laterally beyond outer edges of the high-k dielectric layer and the high-k dielectric layer to extend laterally beyond outer edges of the dummy gate electrode;
forming spacers along sidewalls of the patterned dummy gate electrode, the high-k dielectric layer, and the interfacial layer” with combination of other claim limitations in claim 1.
Also, prior art does not teach or render obvious “- - patterning the polysilicon layer, the high-k dielectric layer, and the interfacial layer, such that portions of the interfacial layer extend beyond outer edges of the high-k dielectric layer along the first direction;
forming gate spacers on sidewalls of the polysilicon layer, wherein portions of the gate spacers are formed over the extended portions of the interfacial layer” with combination of other claim limitations in claim 8.
Furthermore, prior art does not teach or render obvious “- - a gate electrode disposed over the high-k dielectric layer, the gate electrode having a third length along the first direction, wherein the second length is greater than the third length, and wherein outer edges of the interfacial layer, the high-k dielectric layer, and the gate electrode form a step profile;
gate spacers having sidewall portions contacting sidewalls of the gate electrode and bottom portions contacting top portions of the high-k dielectric layer and the interfacial layer” with combination of other claim limitations in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899